Citation Nr: 1001984	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-03 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Does the Veteran have standing to challenge the award of 
apportionment to P.E. of compensation from January 1, 2006 to 
May 2, 2007 based on P.E. being the Veteran's child?

(The issues of entitlement to service connection for 
depression, and entitlement to an increased evaluation for 
residuals of a duodenal ulcer with history of 
gastrointestinal bleed, esophagitis, gastritis, and 
duodenitis, to include gastroesophageal reflux disease, 
currently evaluated as 10 percent disabling, are the subject 
of another decision under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to May 
1990.  P.E. is the Veteran's daughter who was 23 years old on 
May 2, 2007.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 determination of the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO) which granted P.E. an "apportionment" based on her 
status as a child of the Veteran attending a institution of 
higher learning after the age of 18.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

P.E. repeatedly has asserted that she would be taking classes 
at Johnson E. Smith University.  In a December 2005 
statement, P.E. alleged that she would be in college until 
May 2007.  In contrast, the Veteran alleges that P.E. was not 
a student from January 2006 to May 2007, and hence, he argues 
that no "apportionment" was warranted.  

In support of his assertion the Veteran presented a August 
2007 statement bearing the seal of the Registrar of Johnson 
E. Smith University showing that P.E. was last enrolled at 
that university in April 2005.  There is no indication that 
P.E. was actually enrolled at either Johnson E. Smith or any 
another educational institution at any time from January 2006 
to May 2007.  

The RO wrote to P.E. in May 2007 asking her to provide 
verification that she was in school during the period from 
January 2006 to May 2007.  P.E. did not respond.  

The Board's jurisdiction is limited to those matters over 
which there is a justiciable case or controversy in appellate 
status.  38 U.S.C.A. §§ 7104, 7105 (West 2002). The United 
States Supreme Court (Supreme Court) has held that the 
doctrine of standing requires that a litigant have a 
"personal stake in the outcome of the controversy."  Baker v. 
Carr, 369 U.S. 186, 204 (1962).  The Supreme Court has 
further held that in order to establish standing, the 
claimant must show "personal injury fairly traceable to the 
... unlawful conduct and likely to be redressed by the 
requested relief."  Allen v. Wright, 468 U.S. 737, 751 
(1984), citing Valley Forge Christian College v. Americans 
United for Separation of Church and State, Inc., 454 U.S. 
464, 472 (1982).

If the Veteran's evidence from Johnson E. Smith University is 
accepted as true, the law provides that he is not entitled to 
any either additional compensation based on P.E. being his 
daughter or educational benefits because P.E. was of majority 
age during the period from January 2006 to May 2007, and she 
was not pursuing a course of instruction at approved 
educational institution.  Hence, if the Veteran's allegations 
are true, the Board is unaware of any benefit the Veteran 
could receive.  Thus, he would not have standing to pursue 
this claim to ostensibly restore an apportionment of 
compensation if P.E. was not a student during this time 
period because no additional compensation would be due to him 
as a matter of law.  

Still, in light of the decision in Bernard v. Brown, 4 Vet. 
App. 384 (1993), the RO should be afforded the opportunity to 
initially address whether the appellant has a claim which VA 
may exercise jurisdiction over.

The Board observes that if P.E. did not attend school, VA may 
have an overpayment which it may recover from her.  The 
Veteran, however, would not be a party to any claim involving 
a waiver of recovery of such an overpayment.  The Board, 
however, exercises no judgment over the matter of whether 
there actually was an overpayment of benefits to P.E. during 
the period from January 2006 to May 2007.  That matter is 
referred to the RO for appropriate consideration.  
 

Accordingly, the case is REMANDED for the following action:

The RO should determine whether there is a 
justiciable case and controversy before 
the Board which the Veteran may pursue 
concerning the award of apportionment to 
P.E. of additional compensation from 
January 1, 2006 to May 2, 2007 based on 
P.E. being the Veteran's child.  If any 
decision is adverse to the appellant a 
supplemental statement of the case should 
be issued, and he should be provided an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


